Reynolds, J.
Appeal from an order and judgment of the Supreme Court, Ulster County, on the grounds that the jury’s verdict in favor of respondent in the amount of $15,171.80 is excessive as a matter of law and is against the weight of the evidence. The issue of damages is factual and thus is essentially a determination for the jury. It is only where it can be said that a verdict is clearly excessive that an interference with it and the trial court’s considered evaluation thereof is warranted. That another trier of the facts might well have arrived at a lower amount is not the test (Colby v. Drew, 15 A D 2d 846), nor is the amount of special damages an absolutely controlling factor (Becker v. Ginsberg, 23 A D 2d 916). On the instant record, especially since appellant offered no proof to contradict respondent’s medical testimony and allegations of loss of business and professional opportunities, the jury’s determination of damages must be upheld. We find no merit in appellant’s contention that the verdict was against the weight of the evidence. Order and judgment affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum decision by Reynolds, J.